Citation Nr: 1813363	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-28 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a right tibia and fibula fracture.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  

The issue of entitlement to an increased rating for residuals of a right tibia and fibula fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has right foot arthritis, suffered from a motorcycle accident during active duty service, and the evidence is at least in relative equipoise as to whether his current disability was caused by this active duty accident.

2.  The Veteran has arthritis of the right shoulder, suffered from a motorcycle accident during active duty service, and the evidence is at least in relative equipoise as to whether his current disability was caused by this active duty accident.

3.  The Veteran has arthritis of the lumbar spine, suffered from a motorcycle accident during active duty service, and the evidence is at least in relative equipoise as to whether his current disability was caused by this active duty accident.





CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right foot disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria to establish service connection for a right shoulder disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

3.  The criteria to establish service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for his claimed right foot, right shoulder, and lumbar spine disabilities.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131 (2012).  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has essentially been diagnosed with arthritis of his right foot, right shoulder, and lumbar spine.  He also suffered from a motorcycle injury during his active duty service.  Thus, he has satisfied the first two service connection elements for these claimed disabilities.  See Shedden, 381 F.3d at 1167.  

Regarding the final element of causation, the Board observes that these diagnoses of arthritis enable him to potentially establish a nexus by competently and credibly showing continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, the Board finds that he has successfully accomplished this for the claimed disabilities; therefore, the criteria to establish service connection for right foot, right shoulder, and lumbar spine disabilities have been met.  See 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017); Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1336; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for a right foot disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for a lumbar spine disability is granted.


REMAND

Regarding the Veteran's increased rating claim, the Board observes that recently submitted private treatment records indicate that his service-connected residuals of a right tibia and fibula fracture may have worsened.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide him with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service-connected residuals of a right tibia and fibula fracture.

The Veteran's electronic claims file should be made available to, and reviewed by, the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  See, e.g., Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

3.  Then, re-adjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


